DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “28” has been used to designate both “dose dial” (para 0065, Fig. 1) and “shoulder portion” (para 0065, Fig. 2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 11-14 are objected to because of the following informalities:  
As to claim 11, the applicant should amend “an outer circumference of the tamper-evident closure” to read “the outer circumference of the tamper-evident closure” as claim 2 was amended to introduce this limitation.  
Claims 12-14 are objected to as they depend from claim 11.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 2-7, 9-18, 20 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 2 has been amended to recite “a tamper-evident closure closing the access opening and covering the dispensing end of the housing” in lines 7-8. While the originally filed specification provided support for the tamper-evident closure closing the access opening, it does not appear that there was support for the tamper-evident closure covering the dispensing end of the housing. The originally filed specification discloses how “the dispensing end of the housing and the tamper-evident closure are mutually and firmly bonded or adhesively interconnected” (instant para [0021]), however this is not necessarily the same as the closure covering the dispensing end. Rather, the only part that was taught to be covering the dispensing end of the housing was the protective cap (see instant para [0030]).
Claims 3-7, 9-18, 20 and 21 are rejected as they depend from claim 2.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 22-25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over MacArthur (US 2013/0096511 A1, cited in the 8/25/2020 PTO-892) in view of Wang et al. (US 7,839,288 B2, hereinafter ‘Wang’, cited in the 8/25/2020 PTO-892).
As to claim 22, MacArthur discloses a drug injection device (100) for dispensing of a dose of a liquid medicament (see Fig. 1A, para 0063, 0064), the drug injection device comprising: a housing (cartridge holder 104) to accommodate a container (120) being at least partially filled with the liquid medicament (para 0068), wherein the housing comprises a dispensing end (108) with an access opening configured to receive a needle of a needle assembly in fluid communication with an interior of the container (see para 0065); 
MacArthur is silent to a closure removably disposed at and directly connected to the dispensing end of the housing to close the access opening, wherein the closure comprises an electronic identification member embedded inside the closure, wherein the electronic identification member in its entirety is arranged inside the closure, and wherein the electronic identification member is configured for wireless data transmission.
Wang teaches a closure (sealing guarantee device 7; see Figs. 7-9) removably disposed at and directly connected to a dispensing end of a housing (1) to close an access opening (distal opening of 1), wherein the closure comprises an electronic identification member (RFID tag 78) embedded inside the closure (see Fig. 7-9, lines 16-46 col. 7), wherein the electronic identification member in its entirety is arranged inside the closure (see Fig. 7-9, lines 16-46 col. 7, lines 38-39 col. 8), and wherein the electronic identification member is configured for wireless data transmission (see at least lines 20-27 col. 1, lines 19-53 col. 2, the RFID tag being configured for wireless data transmission).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify MacArthur in view of Wang and include a closure (similar to sealing guarantee device 7) removably disposed at and directly connected to the dispensing end 108 of the housing to close the access opening and which can be removed by removal of cap 106, wherein the closure comprises an electronic identification member embedded inside the closure, wherein the electronic identification member in its entirety is arranged inside the closure, and wherein the electronic identification member is configured for wireless data transmission. One would have been motivated to do so in the disposable version of MacArthur (where it is taught that the cartridge holder 104 and dose setting 

As to claim 23, MacArthur in view of Wang teaches the drug injection device of claim 22 as described above. MacArthur is silent to wherein the closure seals the access opening. However Wang teaches its closure sealing its access opening (see Fig. 9, line 16 col. 7 through line 3 col. 8 of Wang). It would have been further obvious to one having ordinary skill when modifying MacArthur in view of Wang to do so such that the tamper-evident closure seals the access opening. One would have been motivated to do so as the purpose of Wang’s closure is to seal and provide indication of proper sealing (see line 16 col. 7 through line 37 col. 8 of Wang).
As to claim 24, MacArthur in view of Wang teaches the drug injection device of claim 22 as described above. MacArthur is silent to wherein the closure blocks the access opening to prevent the needle of the needle assembly from longitudinally traversing the access opening. However Wang shows its closure blocking the access opening to prevent a needle of a needle assembly from longitudinally traversing the access opening (see Fig. 9-10, the closure 8 and sealing guarantee device 7 provide two layers preventing needle access unless they are removed). Therefore the modified version of MacArthur (as modified in the rejection of claim 22), would also possess these limitations as a closure on the distal end 108 of MacArthur would block the access opening to prevent the needle of the needle assembly from longitudinally traversing the access opening. The examiner does point out that the sealing guarantee device 7 of Wang is “tightly mounted in the inner top surface of a casing 81 of a closure 8” and appears to be removed along with the closure 8. This is different than the closure 32 described in the instant specification which can remain on the access when cap 22 is removed. The examiner suggests amending claim 24 with language to reflect this difference in order to overcome this rejection.
As to claim 25, MacArthur in view of Wang teaches the drug injection device of claim 22 as described above. MacArthur is silent to wherein the closure protrudes from the dispensing end of the housing. However Wang shows its closure (7) protruding form a distal end of its housing (see Fig. 9 of Wang). It would have been further obvious to one having ordinary skill in the art when modifying MacArthur in view of Wang, to do so such that the closure protrudes from the dispensing end of the .

Response to Arguments
Applicant’s arguments submitted 12/23/2020 have been considered.
With regard to applicant’s arguments concerning independent claim 2, these arguments are persuasive. Applicant incorporated subject matter from previous claim 8 into claim 2, which has made claim 2 non-obvious over the prior art. However the applicant also amended claim 2 in a manner that introduced new matter as pointed out in the above rejection under 35 USC first paragraph.
With regard to applicant’s arguments concerning claim 22, these arguments are not persuasive. 
The applicant argues that “MacArthur’s removable cap 106 is releasably retained over a cartridge holder 104, and as shown in Figure 1 A, appears to be connected to a distal end of the dose setting mechanism 102. MacArthur’s removable cap 106 is not directly connected to a dispensing end of the cartridge holder 104 but, rather, is directly connected to the distal end of the dose setting mechanism 102. MacArthur thus fails to disclose the foregoing features of amended independent claim 22”. The applicant seems to imply here that the removable cap 106 was what the examiner interpreted as the claimed closure, however this was never the case. The examiner only referred to removable cap 106 when he suggested it would have been obvious to one having ordinary skill in the art to add a closure that could be removed by removable cap 106 (i.e. the removable cap 106 being similar to non-claimed protective cap 22 of the instant application).
With regard to applicant’s arguments found on pages 3-4 (beginning line 6 of page 3 through end of page 4), these arguments are not persuasive. The examiner feels that applicant’s definition of “connected to” appears to be very narrow. The examiner concedes that the sealing guarantee device 7 of Wang is not connected with the housing by means of a predetermined breaking structure or by means of a structurally weakened structure (for example as noted in the applicant’s specification), however these limitations are not found in the claim. The examiner believes that sealing guarantee device 7 of Wang could be considered “directly connected to” the housing 1 at least when seen in Fig. 9. Perhaps if the applicant was to amend the claim to be more specific to what type of structure provides the claimed connection, than this may be sufficient to overcome the current rejection. Furthermore the actual part interpreted as the housing for the purpose of rejecting claim 2 was the cartridge holder 104 of MacArthur. Even if the container 1 of Wang does not accommodate a container being at least partially filled with a liquid medicament (which it may even be capable of doing), this does not mean the sealing guarantee device 7 of Wang could not be applied to containers/housing that do. The examiner reminds the applicant that MPEP 2141.03 states "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." Thus, one having ordinary skill and creativity in the art could have applied to sealing guarantee device 7 to various types of containers.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001.  The examiner can normally be reached on M-Th 9:00am-6:30pm, F 9:00am-1:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James D Ponton/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783